The Honorable William R. Bullock Prosecuting Attorney P.O. Box 499 Dardanelle, Arkansas 72834
Dear Mr. Bullock:
This is in response to your request for an opinion on three questions concerning the control of the scene at an emergency, an accident, or a fire.  Specifically, your questions are as follows:
          1.  Is a Fire Department in control at the scene of an emergency until they have completed their duties and then is the scene control passed on to the next agency who has tasks to complete at the scene?
          2.  When a Fire Department is at the scene of a vehicle accident using rescue methods to free victims, who is in charge of the rescue?
          3.  When a Fire Department is at the scene of a fire and a fire hose must be placed across a road, does the Fire Department need to obtain permission from another agency prior to placing said hose across a roadway?
Please note that I have attached copies of Opinion Numbers 90-183 and 88-212 which to the best of our ability, answers your questions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
/s/ Ron Fields Attorney General